EXHIBIT 99.1 CANADIAN NATURAL RESOURCES LIMITED ANNOUNCES 2 Canadian Natural’s Chairman, Allan Markin stated, “We have achieved good overall corporate performance across our assets during the third quarter.Our people remain committed towards safe, effective operations and cost optimization.At Horizon, we continue to make operational adjustments to optimize a strong long-life asset that adds to the diversity and cash flow generating capacity of our portfolio.” John Langille, Vice-Chairman of Canadian Natural commented, “Our strategy to steward capital to the highest return projects continued to generate significant free cash flow in the third quarter.We have increased our nine-month total production volumes by over 9% from 2009 levels, and at the same time we have effectively utilized our free cash flow to reduce debt, increase dividend payments, and buy back common shares to reduce dilution and complete acquisitions that support our corporate strategy.” Steve Laut, President for Canadian Natural concluded, “Canadian Natural is in a strong position; our balanced asset base enables us to allocate capital to maximize shareholder value.Our flexibility allows us to adjust when commodity cycles change and currently this means choosing crude oil projects over natural gas projects.We remain disciplined in our approach to growing the Company, and this strategy ensures we add value growth in the near, mid and long term, while maintaining a solid balance sheet.” Three Months Ended Nine Months Ended ($ millions, except as noted) Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Net earnings $ Per common share, basic and diluted $ Adjusted net earnings from operations (2) $ Per common share, basic and diluted $ Cash flow from operations (3) $ Per common share, basic and diluted $ Capital expenditures, net of dispositions $ Daily production, before royalties Natural gas (mmcf/d) Crude oil and NGLs (bbl/d) Equivalent production (boe/d) Per common share amounts have been restated to reflect a two-for-one common share split in May 2010. Adjusted net earnings from operations is a non-GAAP measure that the Company utilizes to evaluate its performance. The derivation of this measure is discussed in Management’s Discussion and Analysis (“MD&A”). Cash flow from operations is a non-GAAP measure that the Company considers key as it demonstrates the Company’s ability to fund capital reinvestment and debt repayment. The derivation of this measure is discussed in the MD&A. HIGHLIGHTS ■ Total natural gas production for Q3/10 averaged 1,258 mmcf/d.Q3/10 natural gas production decreased 3% from Q3/09, as expected, and increased 2% from the previous quarter.The increase from Q2/10 reflects a full quarter of production volumes from acquisitions in Q2/10 and the Company’s high quality North American natural gas assets. ■ Total crude oil and NGLs production for Q3/10 averaged 411,585 bbl/d, a 15% increase from Q3/09 and a 7% decrease from Q2/10.Lower production volumes in Q3/10 compared to Q2/10 mainly reflected lower Horizon volumes as well as the optimization of current steaming strategies at Primrose to maximize ultimate recoveries.As a result, the production portion of the cycle was delayed on new pads to capture this opportunity.Consequently, thermal crude oil production volumes in Q3/10 are targeted to increase in Q4/10 and Q1/11. ■ Quarterly cash flow from operations for Q3/10 exceeded $1.5 billion, an increase of 3% from Q3/09 and decreased 5% from Q2/10.The decrease from Q2/10 largely reflects the impact of lower crude oil and NGL sales volumes. ■ In Q3/10, Canadian Natural drilled 209 net primary heavy crude oil wells as part of the ongoing record heavy crude oil drilling program in 2010.The Company targets to drill approximately 650 net primary heavy crude oil wells in 2010. ■ Horizon SCO production averaged 83,809 bbl/d in Q3/10.The maintenance required to address localized pipe wall thinning limited to the amine unit, which required a plant wide shut down, was successfully completed in mid August.This lowered August’s volumes to approximately 50,500 bbl/d while production increased to approximately 108,600 bbl/d in September 2010. ■ The last well on Platform B of the Olowi Project was completed during Q3/10 and performance is in line with the Company’s expectations. The Company has commenced drilling operations on Platform A and during October 2010, the first crude oil well came on production as expected at 2,500 bbl/d. ■ During Q3/10, Canadian Natural received regulatory approval for the Kirby In Situ Oil Sands Project. ■ In early October 2010, additional leases adjacent to Canadian Natural’s Kirby development were acquired, adding best estimate contingent resources of 520 million barrels of bitumen.The Kirby development will be expanded to include three phases; Kirby Phase 1 (with regulatory approval as noted above), Kirby Phase 2 and Kirby Debottleneck Phase.Overall production capabilities are targeted to range between 70,000 and 100,000 bbl/d for all three Phases.The Company expects to gain significant operating synergies within the Kirby development, which will create the potential to drive exploitation opportunities similar to those seen at Primrose over the last decade. ■ Subsequent to Q3/10, the Board of Directors sanctioned Kirby Phase 1.Canadian Natural targets to commence Kirby Phase 1 construction in Q4/10, first steam-in for 2013 and peak production at 40,000 bbl/d. The overall cost of Kirby Phase 1 is targeted to be $1.25 billion. ■ The Company’s balance sheet continues to strengthen with long term debt reductions of approximately $1.2 billion in 2010, after completing over $1.0 billion of acquisitions during the first nine months of 2010. ■ As a result of improving credit metrics, Moody’s Investors Service upgraded the Company’s rating to Baa1 from Baa2.Standard & Poor’s reaffirmed its BBB rating, however changed its outlook to positive.The DBRS Limited rating for Canadian Natural is BBB (high) with a stable outlook. ■ Repurchased two million common shares under the Company’s Normal Course Issuer Bid. ■ Declared a quarterly cash dividend on common shares of $0.075 per common share payable January 1, 2011. 2 Canadian Natural Resources Limited CORPORATE UPDATE Canadian Natural is pleased to announce the appointments of Timothy W. Faithfull, Christopher L. Fong and Wilfred A. Gobert to the Board of Directors of the Company. Mr. Faithfull had a 36 year career in various senior positions with Royal Dutch/Shell, most recently as President and CEO of Shell Canada Limited, retiring in 2003. He obtained his MA Philosophy, Politics, and Economics from Keble College, Oxford and attended the Senior Executive Programme at the London Business School. Mr. Faithfull serves as a director on two other boards of senior publicly traded Canadian corporations, a FTSE 100 UK public company, sits on a number of not-for profit boards and is a Distinguished Friend of the London Business School. Mr. Fong, after 28 years with a Canadian chartered bank, retired in 2009 as Global Head, Corporate Banking, Energy, with RBC Capital Markets. In his energy career of over 35 years, he developed a strategic and operational perspective of the energy industry, both in Canada and abroad. Mr. Fong has a Bachelor degree in Chemical Engineering and is a professional engineer in the Association of Professional Engineers, Geologists and Geophysicists of Alberta (APPEGA). He is a director of two other publicly traded companies and sits on a number of not-for-profit boards. Mr. Gobert, spent 33 years as a securities industry financial analyst, primarily as an analyst on the petroleum industry with Peters & Co. Limited where he was Director, Research before becoming Vice-Chairman in 2002 serving on its Board of Directors and Executive Committee until his retirement in May 2006. Mr. Gobert holds a CFA designation and has an MBA and B. Sc (Honours) degree. He currently serves on three other publicly traded company boards and sits on a number of not-for-profit boards and is Senior Fellow, Energy Studies, Centre for Energy Policy Studies with The Fraser Institute. Canadian Natural Resources Limited 3 OPERATIONS REVIEW Activity by core region Net undeveloped land as at Sep 30, 2010 (thousands of net acres) Drilling activity nine months ended Sep 30, 2010 (net wells) (1) North America Northeast British Columbia Northwest Alberta Northern Plains Southern Plains Southeast Saskatchewan Thermal In Situ Oil Sands Oil Sands Mining and Upgrading North Sea Offshore West Africa Drilling activity includes stratigraphic test and service wells. Drilling activity (number of wells) Nine Months Ended Sep 30 Gross Net Gross Net Crude oil Natural gas 90 74 81 Dry 30 25 32 29 Subtotal Stratigraphic test / service wells Total Success rate (excluding stratigraphic test / service wells) 97% 95% 4 Canadian Natural Resources Limited North America North America natural gas Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Natural gas production (mmcf/d) Net wells targeting natural gas 19 11 17 79 89 Net successful wells drilled 19 10 17 74 81 Success rate 100% 91% 100% 94% 91% ■ North America natural gas production volumes averaged 1,234 mmcf/d, in line with the Company’s expectations for Q3/10.Volumes decreased 2%, as expected, from Q3/09.The Company continues to optimize performance on existing assets while implementing a limited natural gas drilling program.Production increased 1% from Q2/10 primarily due to a full quarter of production volumes from acquisitions completed in Q2/10 and the high grading of natural gas drilling inventory within the Company’s portfolio. ■ As at September 30, 2010, the Company has shut in approximately 35 mmcf/d due to low natural gas pricing. ■ Operating costs for natural gas in Q3/10 were comparable to Q3/09 costs at $1.04 per mcf while production decreased by 2% from Q3/09.This demonstrates the effectiveness of the Company’s focus on operating efficiencies and as a result, 2010 annual midpoint operating cost guidance has been lowered to between $1.05 and $1.10 per mcf. ■ Canadian Natural targeted 19 net natural gas wells in Q3/10 with a prudent program across the Company’s core regions. In Northeast British Columbia, 4 net natural gas wells were drilled, while in Northwest Alberta, 12 net natural gas wells were drilled. In the Northern Plains, 1 net natural gas well was drilled while in the Southern Plains, 2 net natural gas wells were drilled. ■ Planned drilling activity for Q4/10 includes 20 net natural gas wells. North America crude oil and NGLs Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs production (bbl/d) Net wells targeting crude oil 91 Net successful wells drilled 90 Success rate 97% 99% 96% 97% 95% ■ Q3/10 North America crude oil and NGLs production averaged 267,177 bbl/d, an increase of 20% from Q3/09, reflecting higher thermal volumes and the implementation of a strong primary heavy crude oil drilling program in 2010.Volumes decreased 3% from Q2/10 levels mainly reflecting the optimization of current steaming strategies at Primrose to maximize ultimate recoveries.As a result, the production portion of the cycle was delayed on new pads to capture this opportunity.Thermal crude oil production volumes from Q3/10 are targeted to increase in Q4/10 and Q1/11, and the 2010 annual midpoint production guidance for North America crude oil and NGLs has been narrowed to between 270,000 and 272,000 bbl/d. ■ Operating costs for crude oil and NGLs, compared to Q3/09, decreased 18% and increased 6% from Q2/10.The decrease from Q3/09 was due to higher production volumes and the lower cost of natural gas used as fuel.The increase from Q2/10 was a result of the timing of thermal steaming cycles.Q3/10 operating costs remained within expectations, demonstrating the Company’s commitment to effective operations and 2010 annual operating cost guidance remains between $12.00 and $13.00 per bbl. Canadian Natural Resources Limited 5 ■ During Q3/10, Canadian Natural received regulatory approval for the Kirby In Situ Oil Sands Project. ■ In early October 2010, additional leases adjacent to Canadian Natural’s Kirby development were acquired, adding best estimate contingent resources of 520 million barrels of bitumen.The Kirby development will be expanded to include three phases; Kirby Phase 1 (with regulatory approval as noted above), Kirby Phase 2 and Kirby Debottleneck Phase.Overall production capabilities are targeted to range between 70,000 and 100,000 bbl/d for all three Phases.The Company expects to gain significant operating synergies within the Kirby development, which will create the potential to drive exploitation opportunities similar to those seen at Primrose over the last decade. ■ Subsequent to Q3/10, the Board of Directors sanctioned Kirby Phase 1.Canadian Natural targets to commence Kirby Phase 1 construction in Q4/10, first steam-in for 2013 and peak production at 40,000 bbl/d. The overall cost of Kirby Phase 1 is targeted to be $1.25 billion. ■ Production at Pelican Lake averaged approximately 38,000 bbl/d for Q3/10 compared to 37,000 bbl/d for Q3/09 and Q2/10 reflecting the effect of polymer flooding with further production increases anticipated in Q4/10.Polymer flood production response is typically seen 12 to 24 months after conversion to polymer flood and production increases from the Company’s 2010 program are expected in late 2011/early 2012. ■ Primary heavy crude oil production volumes increased 7% in Q3/10 compared to Q3/09 reflecting the Company’s ongoing drilling program in 2010. ■ During Q3/10, drilling activity targeted 289 net wells including 209 net wells targeting heavy crude oil, 39 net wells targeting Pelican Lake crude oil, 6 net wells targeting thermal crude oil, and 35 net wells targeting light crude oil. ■ Excluding stratigraphic test and service wells, planned drilling activity for Q4/10 includes 351 net crude oil wells. International Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil production (bbl/d) North Sea Offshore West Africa Natural gas production (mmcf/d) North Sea 8 9 8 10 9 Offshore West Africa 16 9 21 14 18 Net wells targeting crude oil Net successful wells drilled Success rate 100% 100% 86% 100% 95% North Sea ■ As expected, Q3/10 production decreased 21% from Q3/09 and 28% from Q2/10 due to planned maintenance shut downs at all of the production facilities.Production was further impacted due to an unplanned shutdown on the Ninian Field to repair the flare gas system.Production was reinstated within the quarter. ■ Operating costs per barrel increased in Q3/10, which reflect lower production volumes and increased maintenance costs due to facility shutdowns. 2010 annual midpoint operating cost guidance has been narrowed to between $30.00 and $31.00 per bbl. ■ The Company recommenced platform drilling operations at the beginning of Q3/10.One workover and an injector well were completed, and the Company is currently drilling one gross production well in the Ninian Field.Focus continues on maturing and high grading future drilling locations to maximize efficiencies and operational performance. 6 Canadian Natural Resources Limited Offshore West Africa ■ Offshore West Africa’s crude oil production in Q3/10 decreased 4% from Q3/09 and increased 12% from Q2/10.As previously announced, Q2/10 production was impacted by a shut down planned at Espoir for installation of facilities upgrades.Q3/10 production volumes were within the Company’s previously issued guidance range. ■ Production at Olowi during Q3/10 was impacted by compressor failures on the Floating Production Storage and Offtake vessel limiting production capability. ■ Crude oil production expense in Q3/10 decreased 25% from Q2/10 due to higher production volumes and a higher proportion of liftings from the Espoir Field.2010 annual midpoint operating cost guidance has been narrowed to between $14.50 to $15.50 per bbl. ■ The last well on Platform B of the Olowi Project was completed during Q3/10 and performance is in line with the Company’s expectations. The Company has commenced drilling operations on Platform A and during October 2010, the first crude oil well came on production as expected at 2,500 bbl/d. Oil Sands Mining and Upgrading Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Synthetic crude oil production (bbl/d) ■ Horizon SCO production averaged 83,809 bbl/d in Q3/10.The maintenance required to address localized pipe wall thinning limited to the amine unit, which required a plant wide shut down, was successfully completed in mid August.This lowered August’s volumes to approximately 50,500 bbl/d while production increased to approximately 108,600 bbl/d in September 2010. ■ Operational costs in Q3/10 averaged $34.35 per barrel of SCO (including approximately $3.15 per barrel of natural gas input costs), primarily due to the plant wide shut down required during August 2010.The Company has narrowed annual operating cost guidance, which include natural gas input costs, to between $33.00 to $37.00 per bbl of SCO for 2010. ■ Engineering and procurement for Tranche 2 of the Phase 2/3 expansion is progressing with a focus on increasing reliability and uptime. Tranches 3 and 4 of Phase 2/3 continue to be re-profiled. The Company continues to work on completing its lessons learned from the construction of Phase 1 and implementing these into the development of future expansions. MARKETING Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs pricing WTI(1) benchmark price (US$/bbl) $ Western Canadian Select blend differential from WTI (%) 20% 18% 15% 17% 15% SCO price (US$/bbl) $ Average realized pricing before risk management(2) (C$/bbl) $ Natural gas pricing AECO benchmark price (C$/GJ) $ Average realized pricing before risk management (C$/mcf) $ 4. 46 Refers to West Texas Intermediate (WTI) crude oil barrel priced at Cushing, Oklahoma. Excludes SCO. Canadian Natural Resources Limited 7 ■ In Q3/10, the Western Canadian Select (“WCS”) heavy crude oil differential as a percent of WTI averaged 20%, compared to 18% in Q2/10.This widening of heavy crude oil differentials in Q3/10 and early Q4/10 largely resulted from two pipeline disruptions in the United States that occurred during Q3/10. ■ During Q3/10, the Company contributed approximately 153,000 bbl/d of its heavy crude oil streams to the WCS blend. ■ In Q1/10, the Company announced, together with North West Upgrading Inc., the submission of a joint proposal to the Alberta Government to construct and operate a bitumen refinery near Redwater, Alberta under the Alberta Royalty Framework’s Bitumen Royalty In Kind (“BRIK”) program. In Q2/10, the Government of Alberta announced that the proposal had been selected for exclusive negotiations following a comprehensive review. Further project development is dependent upon successful completion of these negotiations on commercially acceptable terms and final project sanction by the respective parties. FINANCIAL REVIEW ■ The financial position of the Company is robust and the Company continually examines its liquidity position and targets a low risk approach to finance. The Company’s commodity hedging program, its existing credit facilities and capital expenditure programs all support a flexible financial position: - A large and diverse asset base spread over various commodity types - produced in excess of 620,000boe/d in Q3/10, with 94% of production located in G8 countries. - Financial stability and liquidity - cash flow from operations of $1.5 billion with available unused bank lines of $3.1 billion at September 30, 2010. - Flexibility in asset base and positive free cash flow produced from International and North America assets, and allows for a disciplined capital allocation program. ■ A strong balance sheet with debt to book capitalization of 28% and debt to EBITDA of 1.1 times. ■ The Company’s balance sheet continues to strengthen with long term debt reductions of approximately $1.2 billion in 2010, after completing over $1.0 billion of acquisitions during the first nine months of 2010. ■ As a result of improving credit metrics, Moody’s Investors Service upgraded the Company’s rating to Baa1 from Baa2.Standard & Poor’s reaffirmed its BBB rating, however changed its outlook to positive.The DBRS Limited rating for Canadian Natural is BBB (high) with a stable outlook. ■ Repurchased two million common shares under the Company’s Normal Course Issuer Bid. ■ Declared a quarterly cash dividend on common shares of $0.075 per common share payable January 1, 2011. OUTLOOK The Company forecasts 2010 production levels before royalties to average between 1,242 and 1,250 mmcf/d of natural gas and between 423,000 and 430,000 bbl/d of crude oil and NGLs.Q4/10 production guidance before royalties is forecast to average between 1,248 and 1,273 mmcf/d of natural gas and between 432,000 and 456,000 bbl/d of crude oil and NGLs. Detailed guidance on production levels, capital allocation and operating costs can be found on the Company's website at www.cnrl.com. 8 Canadian Natural Resources Limited This page left intentionally blank Canadian Natural Resources Limited 9 MANAGEMENT’S DISCUSSION AND ANALYSIS Forward-Looking Statements Certain statements relating to Canadian Natural Resources Limited (the “Company”) in this document or documents incorporated herein by reference constitute forward-looking statements or information (collectively referred to herein as “forward-looking statements”) within the meaning of applicable securities legislation. Forward-looking statements can be identified by the words “believe”, “anticipate”, “expect”, “plan”, “estimate”, “target”, “continue”, “could”, “intend”, “may”, “potential”, “predict”, “should”, “will”, “objective”, “project”, “forecast”, “goal”, “guidance”, “outlook”, “effort”, “seeks”, “schedule” or expressions of a similar nature suggesting future outcome or statements regarding an outlook. Disclosure related to expected future commodity pricing, production volumes and costs, royalties, operating costs, capital expenditures, income tax expenses and other guidance provided throughout this Management’s Discussion and Analysis (“MD&A”), constitute forward-looking statements. Disclosure of plans relating to and expected results of existing and future developments, including but not limited to Horizon Oil Sands, Primrose East, Pelican Lake, Olowi Field (Offshore Gabon), and the Kirby Thermal Oil Sands Project also constitute forward-looking statements. This forward-looking information is based on annual budgets and multi-year forecasts, and is reviewed and revised throughout the year as necessary in the context of targeted financial ratios, project returns, product pricing expectations and balance in project risk and time horizons. These statements are not guarantees of future performance and are subject to certain risks. The reader should not place undue reliance on these forward-looking statements as there can be no assurances that the plans, initiatives or expectations upon which they are based will occur. In addition, statements relating to “reserves” are deemed to be forward-looking statements as they involve the implied assessment based on certain estimates and assumptions that the reserves described can be profitably produced in the future. There are numerous uncertainties inherent in estimating quantities of proved crude oil and natural gas reserves and in projecting future rates of production and the timing of development expenditures. The total amount or timing of actual future production may vary significantly from reserve and production estimates. The forward-looking statements are based on current expectations, estimates and projections about the Company and the industry in which the Company operates, which speak only as of the date such statements were made or as of the date of the report or document in which they are contained, and are subject to known and unknown risks and uncertainties that could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such risks and uncertainties include, among others: general economic and business conditions which will, among other things, impact demand for and market prices of the Company’s products; volatility of and assumptions regarding crude oil and natural gas prices; fluctuations in currency and interest rates; assumptions on which the Company’s current guidance is based; economic conditions in the countries and regions in which the Company conducts business; political uncertainty, including actions of or against terrorists, insurgent groups or other conflict including conflict between states; industry capacity; ability of the Company to implement its business strategy, including exploration and development activities; impact of competition; the Company’s defense of lawsuits; availability and cost of seismic, drilling and other equipment; ability of the Company and its subsidiaries to complete capital programs; the Company’s and its subsidiaries’ ability to secure adequate transportation for its products; unexpected difficulties in mining, extracting or upgrading the Company’s bitumen products; potential delays or changes in plans with respect to exploration or development projects or capital expenditures; ability of the Company to attract the necessary labour required to build its thermal and oil sands mining projects; operating hazards and other difficulties inherent in the exploration for and production and sale of crude oil and natural gas; availability and cost of financing; the Company’s and its subsidiaries’ success of exploration and development activities and their ability to replace and expand crude oil and natural gas reserves; timing and success of integrating the business and operations of acquired companies; production levels; imprecision of reserve estimates and estimates of recoverable quantities of crude oil, bitumen, natural gas and natural gas liquids (“NGLs”) not currently classified as proved; actions by governmental authorities; government regulations and the expenditures required to comply with them (especially safety and environmental laws and regulations and the impact of climate change initiatives on capital and operating costs); asset retirement obligations; the adequacy of the Company’s provision for taxes; and other circumstances affecting revenues and expenses. The Company’s operations have been, and in the future may be, affected by political developments and by federal, provincial and local laws and regulations such as restrictions on production, changes in taxes, royalties and other amounts payable to governments or governmental agencies, price or gathering rate controls and environmental protection regulations. Should one or more of these risks or uncertainties materialize, or should any of the Company’s assumptions prove incorrect, actual results may vary in material respects from those projected in the forward-looking statements. The impact of any one factor on a particular forward-looking statement is not determinable with certainty as 10 Canadian Natural Resources Limited such factors are dependent upon other factors, and the Company’s course of action would depend upon its assessment of the future considering all information then available. Readers are cautioned that the foregoing list of factors is not exhaustive. Unpredictable or unknown factors not discussed in this report could also have material adverse effects on forward-looking statements. Although the Company believes that the expectations conveyed by the forward-looking statements are reasonable based on information available to it on the date such forward-looking statements are made, no assurances can be given as to future results, levels of activity and achievements. All subsequent forward-looking statements, whether written or oral, attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by these cautionary statements. Except as required by law, the Company assumes no obligation to update forward-looking statements should circumstances or Management’s estimates or opinions change. Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial condition and results of operations of the Company should be read in conjunction with the unaudited interim consolidated financial statements for the nine months ended September 30, 2010 and the MD&A and the audited consolidated financial statements for the year ended December 31, 2009. All dollar amounts are referenced in millions of Canadian dollars, except where noted otherwise. The financial statements have been prepared in accordance with generally accepted accounting principles in Canada (“GAAP”). This MD&A includes references to financial measures commonly used in the crude oil and natural gas industry, such as adjusted net earnings from operations, cash flow from operations, and cash production costs. These financial measures are not defined by GAAP and therefore are referred to as non-GAAP measures. The non-GAAP measures used by the Company may not be comparable to similar measures presented by other companies. The Company uses these non-GAAP measures to evaluate its performance. The non-GAAP measures should not be considered an alternative to or more meaningful than net earnings, as determined in accordance with GAAP, as an indication of the Company's performance. The non-GAAP measures adjusted net earnings from operations and cash flow from operations are reconciled to net earnings, as determined in accordance with GAAP, in the “Financial Highlights” section of this MD&A. The derivation of cash production costs is included in the “Operating Highlights – Oil Sands Mining and Upgrading” section of this MD&A. The Company also presents certain non-GAAP financial ratios and their derivation in the “Liquidity and Capital Resources” section of this MD&A. The calculation of barrels of oil equivalent (“boe”) is based on a conversion ratio of six thousand cubic feet (“mcf”) of natural gas to one barrel (“bbl”) of crude oil to estimate relative energy content. This conversion may be misleading, particularly when used in isolation, since the 6 mcf:1 bbl ratio is based on an energy equivalency at the burner tip and does not represent the value equivalency at the wellhead. Production volumes and per barrel statistics are presented throughout this MD&A on a “before royalty” or “gross” basis, and realized prices are net of transportation and blending costs and exclude the effect of risk management activities. Production on an “after royalty” or “net” basis is also presented for information purposes only. The following discussion refers primarily to the Company’s financial results for the nine and three months ended September 30, 2010 in relation to the comparable periods in 2009 and the second quarter of 2010. The accompanying tables form an integral part of this MD&A. This MD&A is dated November 2, 2010. Additional information relating to the Company, including its amended Annual Information Form for the year ended December 31, 2009, is available on SEDAR at www.sedar.com, and on EDGAR at www.sec.gov. Canadian Natural Resources Limited 11 FINANCIAL HIGHLIGHTS ($ millions, except per common share amounts) Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Revenue, before royalties $ Net earnings $ Per common share– basic and diluted $ Adjusted net earnings from operations (2) $ Per common share– basic and diluted $ Cash flow from operations (3) $ Per common share– basic and diluted $ Capital expenditures, net of dispositions $ Per common share amounts have been restated to reflect a two-for-one common share split in May 2010. Adjusted net earnings from operations is a non-GAAP measure that represents net earnings adjusted for certain items of a non-operational nature. The Company evaluates its performance based on adjusted net earnings from operations. The reconciliation “Adjusted Net Earnings from Operations” presented below lists the after-tax effects of certain items of a non-operational nature that are included in the Company’s financial results. Adjusted net earnings from operations may not be comparable to similar measures presented by other companies. Cash flow from operations is a non-GAAP measure that represents net earnings adjusted for non-cash items before working capital adjustments. The Company evaluates its performance based on cash flow from operations. The Company considers cash flow from operations a key measure as it demonstrates the Company’s ability to generate the cash flow necessary to fund future growth through capital investment and to repay debt. The reconciliation “Cash Flow from Operations” presented below lists certain non-cash items that are included in the Company’s financial results. Cash flow from operations may not be comparable to similar measures presented by other companies. Adjusted Net Earnings from Operations Three Months Ended Nine Months Ended ($ millions) Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Net earnings as reported $ Stock-based compensation expense (recovery), net of tax (a) (d) 18 ) ) Unrealized risk management loss (gain), net of tax (b) 71 ) ) Unrealized foreign exchange (gain) loss, net of tax (c) Effect of statutory tax rate and other legislative changes on future income tax liabilities (d) – – – 83 ) Adjusted net earnings from operations $ (a) The Company’s employee stock option plan provides for a cash payment option. Accordingly, the intrinsic value of the outstanding vested options is recorded as a liability on the Company’s balance sheet and periodic changes in the intrinsic value are recognized in net earnings or are capitalized to Oil Sands Mining and Upgrading construction costs. (b) Derivative financial instruments are recorded at fair value on the balance sheet, with changes in fair value of non-designated hedges recognized in net earnings. The amounts ultimately realized may be materially different than reflected in the financial statements due to changes in prices of the underlying items hedged, primarily crude oil and natural gas. (c) Unrealized foreign exchange gains and losses result primarily from the translation of US dollar denominated long-term debt to period-end exchange rates, offset by the impact of cross currency swaps, and are recognized in net earnings. (d) All substantively enacted or enacted adjustments in applicable income tax rates and other legislative changes are applied to underlying assets and liabilities on the Company’s consolidated balance sheet in determining future income tax assets and liabilities. The impact of these tax rate and other legislative changes is recorded in net earnings during the period the legislation is substantively enacted or enacted. During the first quarter of 2010, the Canadian Federal budget proposed changes to the taxation of stock options surrendered by employees for cash payments. As a result of the proposed changes, the Company anticipates that Canadian based employees will no longer surrender their options for cash payments, resulting in a loss of future income tax deductions for the Company. The impact of this change was an $83 million charge to future income tax expense during the first quarter. Income tax rate changes in the first quarter of 2009 resulted in a reduction of future income tax liabilities of approximately $19 million in North America. 12 Canadian Natural Resources Limited Cash Flow from Operations Three Months Ended Nine Months Ended ($ millions) Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Net earnings $ Non-cash items: Depletion, depreciation and amortization Asset retirement obligation accretion 28 26 24 80 67 Stock-based compensation expense (recovery) 18 ) ) Unrealized risk management loss (gain) 92 ) ) Unrealized foreign exchange (gain) loss ) Deferred petroleum revenue tax expense 11 5 13 23 8 Future income tax expense (recovery) 40 71 83 ) Cash flow from operations $ SUMMARY OF CONSOLIDATED NET EARNINGS AND CASH FLOW FROM OPERATIONS Net earnings for the nine months ended September 30, 2010 were $2,113 million compared to $1,125 million for the nine months ended September 30, 2009. Net earnings for the nine months ended September 30, 2010 included net unrealized after-tax income of $161 million related to the effects of risk management activities, fluctuations in foreign exchange rates and stock-based compensation, and the impact of statutory tax rate changes on future income tax liabilities, compared to net unrealized after-tax expenses of $897 million for the nine months ended September 30, 2009. Excluding these items, adjusted net earnings from operations for the nine months ended September 30, 2010 were $1,952 million, compared to $2,022 million for the nine months ended September 30, 2009. The decrease in adjusted net earnings from the nine months ended September 30, 2009 was primarily due to higher production expense, higher royalty expense, lower realized risk management gains, higher depletion, depreciation and amortization expense, and the impact of the stronger Canadian dollar, partially offset by higher realized crude oil pricing, higher crude oil and NGL sales volumes including crude oil volumes associated with Horizon and realized foreign exchange gains. Net earnings for the third quarter of 2010 were $580 million compared to $658 million for the third quarter of 2009 and $667 million for the prior quarter. Net earnings for the third quarter of 2010 included net unrealized after-tax expenses of $26 million related to the effects of risk management activities, fluctuations in foreign exchange rates and stock-based compensation, compared to net unrealized after-tax expenses of $21 million for the prior quarter. Excluding these items, adjusted net earnings from operations for the third quarter of 2010 were $606 million compared to $658 million for the third quarter of 2009 and $688 million for the prior quarter. The decrease in adjusted net earnings from the third quarter of 2009 was primarily due to the impact of higher production expense, higher royalty expense, higher depletion, depreciation and amortization expense, lower realized risk management gains and realized foreign exchange losses, partially offset by higher sales volumes including crude oil volumes associated with Horizon. The decrease in adjusted net earnings from the prior quarter was primarily due to the impact of lower crude oil and NGL sales volumes, lower realized prices, higher production expense, higher depletion, depreciation and amortization expense, lower realized risk management gains and realized foreign exchange losses, partially offset by lower royalty expense. The impacts of unrealized risk management activities, stock-based compensation, and changes in foreign exchange rates are expected to continue to contribute to quarterly volatility in consolidated net earnings and are discussed in detail in the relevant sections of this MD&A. Canadian Natural Resources Limited 13 Cash flow from operations for the nine months ended September 30, 2010 was $4,680 million compared to $4,387 million for the nine months ended September 30, 2009. Cash flow from operations for the third quarter of 2010 was $1,545 million compared to $1,506 million for the third quarter of 2009 and $1,630 million for the prior quarter. The increase in cash flow from operations from the comparable periods in 2009 was primarily due to the impact of higher realized crude oil and NGL pricing, higher crude oil and NGL sales volumes including crude oil volumes associated with Horizon, partially offset by higher production expense, higher royalty expense, lower realized risk management gains, higher cash taxes and realized foreign exchange gains and the impact of the stronger Canadian dollar. The decrease in cash flow from operations from the prior quarter was primarily due to the impact of lower crude oil and NGL sales volumes, lower realized crude oil and natural gas pricing, higher production expense and lower realized risk management gains, partially offset by lower royalty expense and lower cash taxes. Total production before royalties for the nine months ended September 30, 2010 increased 9% to 627,052 boe/d from 574,688 boe/d for the nine months ended September 30, 2009. Total production before royalties for the third quarter of 2010 increased 8% to 621,284 boe/d from 574,755 boe/d for the third quarter of 2009 and decreased 4% from 649,195 boe/d for the prior quarter. Production for the third quarter of 2010 was slightly below the Company’s previously issued guidance. SUMMARY OF QUARTERLY RESULTS The following is a summary of the Company’s quarterly results for the eight most recently completed quarters: ($ millions, except per common share amounts) Sep 30 Jun 30 Mar 31 Dec 31 Revenue, before royalties $ Net earnings $ Net earnings per common share – Basic and diluted $ ($ millions, except per common share amounts) Sep 30 Jun 30 Mar 31 Dec 31 Revenue, before royalties $ Net earnings $ Net earnings per common share – Basic and diluted $ (1) Per common share amounts have been restated to reflect a two-for-one common share split in May 2010. Volatility in quarterly net earnings over the eight most recently completed quarters was primarily due to: ■ Crude oil pricing – The impact of fluctuating demand, inventory storage levels and geopolitical uncertainties on worldwide benchmark pricing, and the fluctuations in the Heavy Crude Oil Differential from WTI (“Heavy Differential”) in North America. ■ Natural gas pricing – The impact of seasonal fluctuations in both the demand for natural gas and inventory storage levels, and the impact of increased shale gas production in the US, as well as fluctuations in imports of liquefied natural gas into the US. ■ Crude oil and NGLs sales volumes – Fluctuations in production due to the cyclic nature of the Company’s Primrose thermal projects, the results from the Pelican Lake water and polymer flood projects, and the commencement and ramp up of operations at Horizon. Sales volumes also reflected fluctuations due to timing of liftings and maintenance activities in the North Sea and Offshore West Africa. ■ Natural gas sales volumes – Fluctuations in production due to the Company’s strategic decision to reduce natural gas drilling activity in North America and the allocation of capital to higher return crude oil projects, as well as natural decline rates and the impact of acquisitions. ■ Production expense – Fluctuations primarily due to the impact of the demand for services, fluctuations in product mix, the impact of seasonal costs that are dependent on weather, production and cost optimizations in North America and the commencement of operations at Horizon and the Olowi Field in Offshore Gabon. 14 Canadian Natural Resources Limited ■ Depletion, depreciation and amortization – Fluctuations due to changes in sales volumes, proved reserves, finding and development costs associated with crude oil and natural gas exploration, estimated future costs to develop the Company’s proved undeveloped reserves and the impact of the commencement of operations at Horizon and the Olowi Field in Offshore Gabon. ■ Stock-based compensation – Fluctuations due to the mark-to-market movements of the Company’s stock-based compensation liability. Stock-based compensation expense (recovery) reflected fluctuations in the Company’s share price. ■ Risk management – Fluctuations due to the recognition of gains and losses from the mark-to-market and subsequent settlement of the Company’s risk management activities. ■ Foreign exchange rates – Changes in the Canadian dollar relative to the US dollar impacted the realized price the Company received for its crude oil and natural gas sales, as sales prices are based predominately on US dollar denominated benchmarks. Fluctuations in unrealized foreign exchange gains and losses are recorded with respect to US dollar denominated debt and the re-measurement of North Sea future income tax liabilities denominated in UK pounds sterling to US dollars, partially offset by the impact of cross currency swap hedges. ■ Income tax expense – Fluctuations in income tax expense include statutory tax rate and other legislative changes substantively enacted or enacted in the various periods. BUSINESS ENVIRONMENT Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 WTI benchmark price (US$/bbl) (1) $ Dated Brent benchmark price (US$/bbl) $ WCS blend differential from WTI (US$/bbl) $ WCS blend differential from WTI (%) 20% 18% 15% 17% 15% SCO price (US$/bbl) (2) $ Condensate benchmark price (US$/bbl) $ NYMEX benchmark price (US$/mmbtu) $ AECO benchmark price (C$/GJ) $ US / Canadian dollar average exchange rate $ West Texas Intermediate (“WTI”) Synthetic Crude Oil (“SCO”) Commodity Prices Crude oil sales contracts in the North America segment are typically based on WTI benchmark pricing. WTI averaged US$77.65 per bbl for the nine months ended September 30, 2010, an increase of 36% from US$57.13 per bbl for the nine months ended September 30, 2009. WTI averaged US$76.21 per bbl for the third quarter of 2010, an increase of 12% from US$68.29 per bbl for the third quarter of 2009, and a decrease of 2% from US$77.99 per bbl in the prior quarter. WTI pricing was reflective of the overall balanced supply and demand environment, with strong Asian demand offsetting the demand decline related to the economic downturn from the past year. Crude oil sales contracts for the Company’s North Sea and Offshore West Africa segments are typically based on Dated Brent (“Brent”) pricing, which is more reflective of international markets and overall supply and demand.Brent averaged US$77.15 per bbl for the nine months ended September 30, 2010, an increase of 35% compared to US$57.26 per bbl for the nine months ended September 30, 2009. Brent averaged US$76.85 per bbl for the third quarter of 2010, an increase of 13% compared to US$68.28 per bbl for the third quarter of 2009, and a decrease of 2% from US$78.27 per bbl for the prior quarter. High inventory levels of crude at Cushing during the second and third quarters resulted in Brent prices exceeding WTI. Canadian Natural Resources Limited 15 The Western Canadian Select (“WCS”) Heavy Differential averaged 17% for the nine months ended September 30, 2010 compared to 15% for the nine months ended September 30, 2009. The WCS Heavy Differential widened in the third quarter of 2010, averaging 20% compared to 15% for the third quarter of 2009 and 18% for the prior quarter, partially due to pipeline disruptions that forced the shutdown of two major oil pipelines to Midwest refineries in the United States. The Company uses condensate as a blending diluent for heavy crude oil pipeline shipments. During the third quarter of 2010, condensate traded at a discount to WTI, compared to a premium in the prior quarter, reflecting normal seasonality. The Company anticipates continued volatility in crude oil pricing benchmarks due to the unpredictable nature of supply and demand factors, geopolitical events, and the timing and extent of the continuing economic recovery. The Heavy Differential is expected to continue to reflect seasonal demand fluctuations and refinery margins. NYMEX natural gas prices averaged US$4.62 per mmbtu for the nine months ended September 30, 2010, an increase of 17% from US$3.96 per mmbtu for the nine months ended September 30, 2009. NYMEX natural gas prices averaged US$4.42 per mmbtu for the third quarter of 2010, an increase of 29% from US$3.42 per mmbtu for the third quarter of 2009, and an increase of 8% from US$4.08 per mmbtu for the prior quarter. AECO natural gas prices for the nine months ended September 30, 2010 averaged $4.08 per GJ, an increase of 5% from $3.88 per GJ for the nine months ended September 30, 2009. AECO natural gas prices for the third quarter of 2010 increased 23% to average $3.53 per GJ from $2.87 per GJ in the third quarter of 2009, and decreased 4% from $3.66 per GJ for the prior quarter. Demand from the price sensitive power and industrial sectors and hot weather patterns in the Northeast part of the United States temporarily offset the strong incremental production from shale gas plays. Although natural gas prices have recovered compared to a weak 2009 price environment, strong US natural gas production is limiting the upside to natural gas price recovery. 16 Canadian Natural Resources Limited DAILY PRODUCTION, before royalties Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs (bbl/d) North America – Conventional North America – Oil Sands Mining and Upgrading North Sea Offshore West Africa Natural gas (mmcf/d) North America North Sea 8 9 8 10 9 Offshore West Africa 16 9 21 14 18 Total barrels of oil equivalent (boe/d) Product mix Light/medium crude oil and NGLs 18% 18% 20% 18% 21% Pelican Lake crude oil 6% 6% 6% 6% 6% Primary heavy crude oil 15% 14% 15% 15% 15% Thermal heavy crude oil 14% 15% 9% 14% 11% Synthetic crude oil 13% 15% 12% 14% 8% Natural gas 34% 32% 38% 33% 39% Percentage of gross revenue (1) (excluding midstream revenue) Crude oil and NGLs 86% 86% 83% 84% 77% Natural gas 14% 14% 17% 16% 23% Net of transportation and blending costs and excluding risk management activities. Canadian Natural Resources Limited 17 DAILY PRODUCTION, net of royalties Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs (bbl/d) North America – Conventional North America – Oil Sands Mining and Upgrading North Sea Offshore West Africa Natural gas (mmcf/d) North America North Sea 8 9 8 10 9 Offshore West Africa 15 8 18 13 16 Total barrels of oil equivalent (boe/d) The Company’s business approach is to maintain large project inventories and production diversification among each of the commodities it produces; namely natural gas, light/medium crude oil and NGLs, Pelican Lake crude oil, primary heavy crude oil, thermal heavy crude oil, and SCO. Total crude oil and NGLs production for the nine months ended September 30, 2010 increased 19% to 420,319 bbl/d from 351,760 bbl/d for the nine months ended September 30, 2009. The increase was primarily due to the higher volumes from the Company’s thermal and Horizon operations. Total crude oil and NGLs production for the third quarter of 2010 increased 15% to 411,585 bbl/d from 359,269 bbl/d for the third quarter of 2009, and decreased 7% from 443,045 bbl/d for the prior quarter. The increases from the comparable periods in 2009 were primarily related to the cyclic nature of the Company’s thermal operations and increased Horizon production. The decrease from the prior quarter was related to an unplanned outage at Horizon, planned turnaround activities in the North Sea and the cyclic nature of the Company’s thermal production. Crude oil and NGLs production in the third quarter of 2010 was slightly below the Company’s previously issued guidance of 414,000 to 445,000 bbl/d. Natural gas production for the nine months ended September 30, 2010 decreased 7% to 1,240 mmcf/d compared to 1,338 mmcf/d for the nine months ended September 30, 2009. Natural gas production for the third quarter of 2010 decreased 3% to 1,258 mmcf/d compared to 1,293 mmcf/d for the third quarter of 2009 and increased 2% from 1,237 mmcf/d for the prior quarter. The decrease in natural gas production from the comparable periods in 2009 reflects the expected production declines due to the allocation of capital to higher return crude oil projects, which resulted in a strategic reduction of natural gas drilling activity. The increase from the prior quarter was primarily due to the inclusion of production volumes from the acquisition of gas producing properties in the second quarter. Natural gas production in the third quarter of 2010 was within the Company’s previously issued guidance of 1,247 to 1,271 mmcf/d. For 2010, annual production guidance is targeted to average between 423,000 and 430,000 bbl/d of crude oil and NGLs and between 1,242 and 1,250 mmcf/d of natural gas. Fourth quarter 2010 production guidance is targeted to average between 432,000 and 456,000 bbl/d of crude oil and NGLs and between 1,248 and 1,273 mmcf/d of natural gas. 18 Canadian Natural Resources Limited North America – Conventional North America conventional crude oil and NGLs production for the nine months ended September 30, 2010 increased 12% to average 265,125 bbl/d from 236,315 bbl/d for the nine months ended September 30, 2009. For the third quarter of 2010, crude oil and NGLs production increased 20% to average 267,177 bbl/d, compared to 223,307 bbl/d for the third quarter of 2009, and decreased 3% from 275,584 bbl/d for the prior quarter. Increases in crude oil and NGLs production from comparable periods in 2009 were primarily due to the cyclic nature of the Company’s thermal production and the results of a record heavy oil drilling program. The decrease from the prior quarter was related to the longer than anticipated steaming cycle in the Company’s thermal production which caused volumes to be below target. Production of conventional crude oil and NGLs was slightly below the Company’s previously issued guidance of 275,000 bbl/d to 285,000 bbl/d for the third quarter of 2010. Natural gas production for the nine months ended September 30, 2010 decreased 7% to 1,216 mmcf/d from 1,311 mmcf/d for the nine months ended September 30, 2009. For the third quarter of 2010, natural gas production decreased 2% to 1,234 mmcf/d from 1,264 mmcf/d for the third quarter of 2009, and increased 1% from 1,219 mmcf/d in the prior quarter. The decreases in natural gas production from the comparable periods in 2009 reflected the expected production declines due to the allocation of capital to higher return crude oil projects, which resulted in a strategic reduction of natural gas drilling activity. The increase from the prior quarter was primarily due to the inclusion of production volumes from the acquisition of gas producing properties in the second quarter. Production of natural gas was within the Company’s previously issued guidance of 1,225 mmcf/d to 1,245 mmcf/d for the third quarter of 2010. North America – Oil Sands Mining and Upgrading Horizon Phase 1 commenced production of synthetic crude oil during 2009. Production averaged 90,240 bbl/d for the nine months ended September 30, 2010, up 107% from 43,529 bbl/d for the nine months ended September 30, 2009. For the third quarter of 2010, production increased 25% to 83,809 bbl/d, compared to 66,907 bbl/d in the third quarter of 2009, and decreased 16% from 99,950 bbl/d in the prior quarter. Increases in production of synthetic crude oil from comparable periods in 2009 reflected the Company’s focus on operational optimization and ramping up of production. The decrease from the prior quarter was a result of a plant-wide shutdown because of unplanned maintenance to repair localized pipe wall thinning in the amine unit. Third quarter production for 2010 was within the Company’s previously issued guidance of 80,000 bbl/d to 95,000 bbl/d. North Sea North Sea crude oil production for the nine months ended September 30, 2010 decreased 13% to 33,828 bbl/d from 38,891 bbl/d for the nine months ended September 30, 2009. Third quarter 2010 North Sea crude oil production decreased 21% to 27,045 bbl/d from 34,034 bbl/d for the third quarter of 2009 and decreased 28% from 37,669 bbl/d in the prior quarter. Decreases in production volumes from the comparable periods in 2009 were due to natural field declines and timing of scheduled maintenance shut downs. The decrease in production volumes from the prior quarter was a result of planned maintenance shut downs on all of the Company’s North Sea production facilities. Production in the third quarter of 2010 was at the low end of the Company’s previously issued guidance of 27,000 bbl/d to 30,000 bbl/d. Offshore West Africa Offshore West Africa crude oil production decreased 6% to 31,126 bbl/d for the nine months ended September 30, 2010 from 33,025 bbl/d for the nine months ended September 30, 2009. Third quarter crude oil production decreased 4% to 33,554 bbl/d from 35,021 bbl/d for the third quarter of 2009, and increased 12% from 29,842 bbl/d in the prior quarter. Final commissioning of Platform B at the Olowi Field was completed in the second quarter of 2010 and first crude oil production was achieved as planned in April. The planned shutdown at Espoir in the prior quarter for the completion of installation of facilities upgrades resulted in increased volumes in the current quarter. Production in the third quarter of 2010 was within the Company's previously issued guidance of 32,000 bbl/d to 35,000 bbl/d. Canadian Natural Resources Limited 19 Crude Oil Inventory Volumes The Company recognizes revenue on its crude oil production when title transfers to the customer and delivery has taken place. Revenue has not been recognized on crude oil volumes that were stored in various tanks, pipelines, or floating production, storage and offtake vessels, as follows: (bbl) Sep 30 Jun 30 Dec 31 North America – Conventional North America – Oil Sands Mining and Upgrading (SCO) North Sea Offshore West Africa OPERATING HIGHLIGHTS – CONVENTIONAL Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs ($/bbl) (1) Sales price (2) $ Royalties Production expense Netback $ Natural gas ($/mcf) (1) Sales price (2) $ Royalties (3) Production expense Netback $ Barrels of oil equivalent ($/boe) (1) Sales price (2) $ Royalties Production expense Netback $ Amounts expressed on a per unit basis are based on sales volumes. Net of transportation and blending costs and excluding risk management activities. Natural gas royalties for 2009 reflect the impact of natural gas physical sales contracts. 20 Canadian Natural Resources Limited PRODUCT PRICES – CONVENTIONAL Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs ($/bbl) (1) (2) North America $ North Sea $ Offshore West Africa $ Company average $ Natural gas ($/mcf) (1) (2) North America $ North Sea $ Offshore West Africa $ Company average $ Company average ($/boe) (1) (2) $ Amounts expressed on a per unit basis are based on sales volumes. Net of transportation and blending costs and excluding risk management activities. North America North America realized crude oil prices increased 20% to average $61.79 per bbl for the nine months ended September 30, 2010 from $51.36 per bbl for the nine months ended September 30, 2009. Realized crude oil prices averaged $59.13 per bbl for the third quarter of 2010 and decreased 2% compared to $60.07 per bbl for the third quarter of 2009 and $60.35 per bbl for the prior quarter. The increase from the comparable nine-month period in 2009 was primarily a result of increased WTI benchmark pricing, partially offset by the impact of the widening Heavy Differential and the stronger Canadian dollar relative to the US dollar. The decrease in prices from the prior quarter was a result of lower WTI benchmark pricing and the widening Heavy differential. The Company continues to focus on its crude oil marketing strategy, and in the third quarter of 2010 contributed approximately 153,000 bbl/d of heavy crude oil blends to the WCS stream. In the first quarter of 2010, the Company announced, together with North West Upgrading Inc., the submission of a joint proposal to the Government of Alberta to construct and operate a bitumen refinery near Redwater, Alberta under the Alberta Royalty Framework’s Bitumen Royalty In Kind (“BRIK”) program. In the second quarter, the Government of Albertaannounced that the proposal had been selected for exclusive negotiationsfollowing a comprehensive review. Further project development is dependent upon successful completion of these negotiations on commercially acceptable terms and final project sanction by the respective parties. North America realized natural gas prices decreased 5% to average $4.23 per mcf for the nine months ended September 30, 2010 from $4.44 per mcf for the nine months ended September 30, 2009. The decrease in natural gas prices from the comparable period in 2009 was primarily related to the impact of the natural gas physical sales contracts in 2009, the widening NYMEX and AECO differential and the impact of a stronger Canadian dollar relative to the US dollar. Realized natural gas prices averaged $3.70 per mcf for the third quarter of 2010, a decrease of 2% compared to $3.76 per mcf for the third quarter of 2009 and a decrease of 4% from $3.85 per mcf for the prior quarter. The slight decrease in realized natural gas prices from the comparative periods in 2009 was primarily related to weak benchmark prices due to lower demand and high storage levels, and the impact of the stronger Canadian dollar relative to the US dollar. The decrease in natural gas prices from the prior quarter was primarily related to lower benchmark prices due to high storage levels, partially offset by higher demand resulting from the power and industrial sectors and weather patterns in the Northeast part of the United States. Canadian Natural Resources Limited 21 Comparisons of the prices received for the Company’s North America conventional production by product type were as follows: (Quarterly Average) Sep 30 Jun 30 Sep 30 Wellhead Price (1) (2) Light/medium crude oil and NGLs ($/bbl) $ $ $ Pelican Lake crude oil ($/bbl) $ $ $ Primary heavy crude oil ($/bbl) $ $ $ Thermal heavy crude oil ($/bbl) $ $ $ Natural gas ($/mcf) $ $ $ Amounts expressed on a per unit basis are based on sales volumes. Net of transportation and blending costs and excluding risk management activities. North Sea North Sea realized crude oil prices increased 23% to average $80.40 per bbl for the nine months ended September 30, 2010 from $65.16 per bbl for the nine months ended September 30, 2009. Realized crude oil prices increased 7% to average $81.47 per bbl for the third quarter of 2010 from $75.91 per bbl for the third quarter of 2009, and increased 3% from $79.30 per bbl for the prior quarter. The increase in realized crude oil prices in the North Sea from the comparable periods in 2009 was primarily the result of increased Brent benchmark pricing, partially offset by the impact of the stronger Canadian dollar. Offshore West Africa Offshore West Africa realized crude oil prices increased 27% to average $78.34 per bbl for the nine months ended September 30, 2010 from $61.92 per bbl for the nine months ended September 30, 2009. Realized crude oil prices increased 10% to average $77.32 per bbl for the third quarter of 2010 from $70.05 per bbl for the third quarter of 2009, and decreased 2% from $79.21 per bbl in the prior quarter. The increase in realized crude oil prices in Offshore West Africa from the comparable periods in 2009 was primarily the result of increased Brent benchmark pricing, partially offset by the impact of the stronger Canadian dollar. Realized crude oil prices in Offshore West Africa were also impacted by quality differences and the timing of liftings from each field. 22 Canadian Natural Resources Limited ROYALTIES – CONVENTIONAL Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs ($/bbl) (1) North America $ North Sea $ Offshore West Africa $ Company average $ Natural gas ($/mcf) (1) North America (2) $ Offshore West Africa $ Company average $ Company average ($/boe) (1) $ Percentage of revenue (3) Crude oil and NGLs 14% 14% 13% 14% 12% Natural gas (2) 3% 6% 3% 6% 7% Boe 12% 13% 11% 13% 10% Amounts expressed on a per unit basis are based on sales volumes. Natural gas royalties for 2009 reflect the impact of natural gas physical sales contracts. Net of transportation and blending costs and excluding risk management activities. North America North America royalties for the nine months ended September 30, 2010 compared to the nine months ended September 30, 2009 reflect stronger benchmark commodity prices and the impact of the changes under the Alberta Royalty Framework. Crude oil and NGLs royalties averaged approximately 18% of revenues for the third quarter of 2010, compared to 15% for the third quarter in 2009 and 17% for the prior quarter. Crude oil and NGLs royalties per bbl are anticipated to average 17% to 19% of gross revenue for 2010. Natural gas royalties averaged approximately 3% of revenues for the third quarter, comparable to the third quarter of 2009 and a decrease from 6% for the prior quarter. The decrease in natural gas royalty rates for the third quarter of 2010 compared to the prior quarter was primarily due to lower benchmark pricing. Natural gas royalties are anticipated to average 5% to 6% of gross revenue for 2010. Offshore West Africa Under the terms of the Production Sharing Contracts, royalty rates fluctuate based on realized commodity pricing, capital costs, and the timing of liftings from each field. Royalty rates as a percentage of revenue averaged approximately 9% for the third quarter of 2010 compared to 13% for the third quarter of 2009 and 5% for the prior quarter. Offshore West Africa royalty rates are anticipated to average 6% to 8% of gross revenue for 2010. Canadian Natural Resources Limited 23 PRODUCTION EXPENSE – CONVENTIONAL Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Crude oil and NGLs ($/bbl) (1) North America $ North Sea $ Offshore West Africa $ Company average $ Natural gas ($/mcf) (1) North America $ North Sea $ Offshore West Africa $ Company average $ Company average ($/boe) (1) $ Amounts expressed on a per unit basis are based on sales volumes. North America North America crude oil and NGLs production expense for the nine months ended September 30, 2010 decreased 17% to $12.40 per bbl from $15.01 per bbl for the nine months ended September 30, 2009. Production expense for the third quarter of 2010 decreased 18% to $12.41 per bbl from $15.19 per bbl for the third quarter of 2009 and increased 6% from $11.75 per bbl for the prior quarter. The decrease in production expense per barrel from the comparable periods in 2009 was a result of higher production volumes and the lower cost of natural gas used for fuel. The increase in production expense per barrel from the prior quarter was due to the timing of thermal steam cycles. North America crude oil and NGLs production expense is anticipated to average $12.00 to $13.00 per bbl for 2010. North America natural gas production expense for the nine months ended September 30, 2010 averaged $1.08 per mcf and was comparable to the nine months ended September 30, 2009. Production expense for the third quarter of 2010 averaged $1.04 per mcf and was comparable to the third quarter of 2009 and the prior quarter. North America natural gas production expense is anticipated to average $1.05 to $1.10 per mcf for 2010. North Sea North Sea crude oil production expense for the nine months ended September 30, 2010 increased 10% to $29.61 per bbl from $26.96 per bbl for the nine months ended September 30, 2009. Production expense for the third quarter of 2010 increased 42% to $44.45 per bbl from $31.30 per bbl for the third quarter of 2009 and 108% from $21.35 per bbl for the prior quarter. Production expense increased on a per barrel basis from the comparable periods in 2009 due to lower volumes on relatively fixed costs as a result of planned facility maintenance shutdowns in the third quarter of 2010. Production expense increased on a per barrel basis from the prior quarter due to higher maintenance costs and lower production volumes associated with the planned facility maintenance shutdowns, and one-time third party cost recoveries in the prior quarter. Production expense is anticipated to average $30.00 to $31.00 per bbl for 2010. 24 Canadian Natural Resources Limited Offshore West Africa Offshore West Africa crude oil production expense increased 27% to $14.95 per bbl from $11.76 per bbl for the nine months ended September 30, 2009. Production expense for the third quarter of 2010 increased 2% to $13.66 per bbl from $13.35 per bbl for the third quarter of 2009 and decreased 25% from $18.33 per bbl for the prior quarter. Production expense increased on a per barrel basis from the comparable periods in the prior year due to the timing of liftings for each field, including the impact of costs associated with the Olowi Field which has higher production expenses than the Espoir and Baobab fields. Production expense decreased from the prior quarter due to a higher proportion of liftings from the Espoir Field. Production expense is anticipated to average $14.50 to $15.50 per bbl for 2010. DEPLETION, DEPRECIATION AND AMORTIZATION – CONVENTIONAL Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Expense ($ millions) $ $/boe (1) $ Amounts expressed on a per unit basis are based on sales volumes. The increase in depletion, depreciation and amortization expense from the comparable periods in the prior year was due to higher production in North America, an increase in the estimated future costs to develop the Company’s proved undeveloped reserves in the North Sea, and increased liftings from the Olowi Field. The increase in depletion, depreciation and amortization expense from the prior quarter was primarily due to higher liftings in Offshore West Africa. ASSET RETIREMENT OBLIGATION ACCRETION – CONVENTIONAL Three Months Ended Nine Months Ended Sep 30 Jun 30 Sep 30 Sep 30 Sep 30 Expense ($ millions) $
